Citation Nr: 1449270	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge by videoconference hearing in July 2014; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he initially injured his lower back during service in 1971 and that he has had continued pain since that time.  His service treatment records have been determined to be unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran testified that he has undergone multiple surgeries on his lower back, the first of which was in the early to mid 1980s at Fort Sanders Regional Medical Center in Knoxville, Tennessee.  His representative pointed out during the videoconference hearing that the record contains a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) completed by the Veteran in January 2014 in order for VA to attempt to obtain records related to this back surgery, and that it does not appear that any attempt has been made to obtain these records.

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).

The Veteran contends that he has a psychiatric disorder that is secondary to his back disability.  Thus, as the claim for service connection for a psychiatric disorder is inextricably intertwined with the lumbar spine claim, consideration of that issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Fort Sanders Regional Medical Center in Knoxville, Tennessee, and attempt to obtain records pertinent to back surgery of the Veteran in the early to mid 1980's, as authorized by the Veteran in the January 2014 VA Form 21-4142 of record.  Document all attempts to secure this evidence in the claims file, including any response that the records are unavailable or do not exist.  If the records cannot be obtained, notify the Veteran and explain the efforts taken to obtain them.  

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



